EXHIBIT 10.15

RESIGNATION AND APPOINTMENT OF TRUSTEE

          WHEREAS, Codorus Valley Bancorp, Inc. (the “Settlor”) established the
Codorus Valley Bancorp, Inc. Change in Control and Supplemental Benefit Trust
(the “Trust”) pursuant to the Change in Control and Supplemental Benefit Trust
Agreement dated January 25, 2006 (the “Trust Agreement”).

          WHEREAS, Hershey Trust Company is currently the sole trustee of the
Trust.

          WHEREAS, Section 10(a) of the Trust Agreement provides that the
trustee of the Trust may resign at any time by providing written notice to the
Settlor, which resignation shall be effective sixty days after receipt of such
notice unless the Settlor and the trustee agree otherwise to an effective date
which is shorter than the sixty day period.

          WHEREAS, Section 10(d) of the Trust Agreement provides that if the
trustee of the Trust resigns, a successor shall be appointed in accordance with
Section 11 of the Trust Agreement by the effective date of the resignation.

          WHEREAS, Section 11 of the Trust Agreement provides that if the
trustee of the Trust resigns, the Settlor may appoint a financial institution
that possesses corporate trustee powers under state law as the successor to
replace the trustee upon resignation.

          WHEREAS, Hershey Trust Company desires to resign as trustee of the
Trust and the Settlor desires to appoint Counsel Trust Company as trustee of the
Trust.

          WHEREAS, Hershey Trust Company and the Settlor desire to waive the
sixty day notice period.

          NOW WHEREFORE, Hershey Trust Company hereby resigns as the trustee of
the Trust and the Settlor hereby appoints Counsel Trust Company as the trustee
of the Trust.

          FURTHER, Hershey Trust Company and the Settlor hereby waive the sixty
day notice period and hereby agree that the aforementioned resignation and
appointment shall be effective as of the first date when (i) both of Hershey
Trust Company and the Settlor have executed this Resignation and Appointment and
(ii) Counsel Trust Company has accepted its appointment as the trustee of the
Trust.

          NOW WHEREFORE, the Settlor has executed this Resignation and
Appointment on the date indicated below.

 

 

 

 

 

Dated:

November 21, 2011

CODORUS VALLEY BANCORP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Larry J. Miller

 

 

Title: President and CEO

96

--------------------------------------------------------------------------------



Before the undersigned personally appeared Larry J. Miller as President and CEO
of Settlor and certified he/she executed this Resignation and Appointment for
the purposes stated within on this ______ day of November, 2011.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

          NOW WHEREFORE, Hershey Trust Company has executed this Resignation and
Appointment on the date indicated below.

 

 

 

 

 

Dated:

November 18, 2011

HERSHEY TRUST COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: David P. Lavery

 

 

Title: Interim Chief Executive Officer

Before the undersigned personally appeared David P. Lavery as Interim Chief
Executive Officer of Hershey Trust Company and certified he executed this
Resignation and Appointment for the purposes stated within on this ______ day of
November, 2011.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

          NOW WHEREFORE, Counsel Trust Company hereby acknowledges receipt of
this Resignation and Appointment and accepts its appointment as the trustee of
the Trust.

 

 

 

 

 

Dated:

November 22, 2011

COUNSEL TRUST COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: David L. Dolan

 

 

Title: President

Before the undersigned personally appeared David L. Dolan as President of
Counsel Trust Company and certified he/she executed this Resignation and
Appointment for the purposes stated within on this ______ day of November, 2011.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 


97

--------------------------------------------------------------------------------